78480: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-34252: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 78480


Short Caption:JESSEPH VS. DIGITAL ALLY, INC.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A781874Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:04/04/2019 / Tanksley, ThomasSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantCharles ChurchwellJohn P. Aldrich
							(Aldrich Law Firm, Ltd.)
						Douglas E. Julie
							(Purcell Julie & Lefkowitz LLP)
						Robert H. Lefkowitz
							(Purcell Julie & Lefkowitz LLP)
						Steven J. Purcell
							(Purcell Julie & Lefkowitz LLP)
						


AppellantCharles JessephJohn P. Aldrich
							(Aldrich Law Firm, Ltd.)
						Douglas E. Julie
							(Purcell Julie & Lefkowitz LLP)
						Robert H. Lefkowitz
							(Purcell Julie & Lefkowitz LLP)
						Steven J. Purcell
							(Purcell Julie & Lefkowitz LLP)
						


RespondentDigital Ally, Inc.Jeffrey F. Barr
							(Armstrong Teasdale, LLP/Las Vegas)
						Lee Iglody
							(Iglody Law, PLLC)
						Joni S. Jacobsen
							(Former)
						
							(Dechert LLP/Chicago)
						David H. Kistenbroker
							(Former)
						
							(Dechert LLP/Chicago)
						





Docket Entries


DateTypeDescriptionPending?Document


04/03/2019Filing FeeFiling Fee due for Appeal. (SC)


04/03/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)19-14580




04/03/2019Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)19-14582




04/03/2019Filing FeeE-Payment $250.00 from John P. Aldrich


04/03/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC).19-14588




04/04/2019Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Thomas J. Tanksley. (SC).19-14706




04/24/2019Docketing StatementFiled Docketing Statement (REJECTED PER NOTICE ISSUED ON 04/24/19). (SC)


04/24/2019Notice/OutgoingIssued Notice of Rejection of Filed Document (Docketing Statement). (SC)19-17985




04/24/2019Docketing StatementFiled Docketing Statement Civil Appeals. (SC)19-17960




05/02/2019Notice/IncomingFiled Notice of Withdrawal of Counsel (Joni S. Jacobsen and David H. Kistenbroker withdraw for Respondent). (SC)19-19407




05/03/2019Settlement Program ReportFiled ECAR/Other. The premediation conference is continued: Settlement Judge has spoken to both sides initially but will need more time for ECA due to complexity, possible until the end of May. (SC).19-19642




05/13/2019Order/ProceduralFiled Order Granting Motion. The clerk shall remove attorneys Joni S. Jacobsen, Esq., David H. Kistenbroker, Esq., and the law firm of Dechert, LLP, from the docket of this appeal. We note that respondent remains represented by Jeffrey F. Barr, Esq., and Lee I. Iglody, Esq., of the law firm Ashcraft & Barr, LLP. (SC).19-20762




05/13/2019Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for June 13, 2019, at 9:30 am. (SC).19-20907




06/24/2019Settlement Program ReportFiled Interim Settlement Program Report. Further negotiations post-conference anticipated by telephone, to see if parties can get closer to a resolution. (SC).19-27155




07/09/2019Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC).19-29140




07/11/2019Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellants: 14 days transcript request; 90 days opening brief and appendix. (SC).19-29429




07/25/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 01/14/19. To Court Reporter: Jill Hawkins. (SC)19-31365




08/15/2019TranscriptFiled Notice from Court Reporter. Jill Hawkins stating that the requested transcripts were delivered.  Dates of transcripts: 01/14/19. (SC).19-34418




10/09/2019BriefFiled Appellants' Opening Brief. (SC).19-41803




10/09/2019AppendixFiled Joint Appendix, Volume I. (SC).19-41804




10/09/2019AppendixFiled Joint Appendix, Volume II. (SC).19-41805




11/06/2019MotionFiled Stipulation for Two-Week Extension to File Answering Brief.  (SC)19-45656




11/06/2019Notice/OutgoingIssued Notice - Stipulation Approved.  Respondent's Answering Brief due:  November 22, 2019.  (SC)19-45682




11/22/2019BriefFiled Respondent Digital Ally, Inc.'s Answering Brief.  (SC)19-47945




12/05/2019MotionFiled Stipulation for Extension to File Reply Brief. (SC)19-49385




12/05/2019Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellants' Reply Brief due: January 22, 2020. (SC)19-49452




01/21/2020BriefFiled Appellants' Reply Brief.  (SC)20-02814




01/21/2020Case Status UpdateBriefing Completed/To Screening.  (SC)


04/13/2020Notice/IncomingFiled Respondent Jeffrey Barr's Notice of Change of Firm Affiliation and Address. (SC)20-13992




09/17/2020Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Silver, J. Majority: Gibbons/Parraguirre/Stiglich/Cadish/Silver. Concurring in part and dissenting in part: Hardesty/Pickering. 136 Nev. Adv. Opn. No. 59. En Banc. (SC).20-34252




10/12/2020RemittiturIssued Remittitur. (SC)20-37300




10/12/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


11/05/2020RemittiturFiled Remittitur. Received by District Court Clerk on 10/13/2020.  (SC)20-37300





Combined Case View